Citation Nr: 1030916	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-37 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to a compensable disability evaluation for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Navy from 
October 1993 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The claim was remanded by the Board in January 2008, and all 
required development has been accomplished.  

The Veteran appeared at a Videoconference Hearing in August 2007. 
A transcript is associated with the claims file.



FINDING OF FACT

The Veteran has painful rashes on the soles and tops of his feet, 
limited to an area of less than one percent of the body area; the 
Veteran has had sporadic prescription of steroid creams, has no 
scarring, and is limited mainly by pain during flare-ups.  The 
rating schedule fully contemplates the Veteran's disability 
picture.  



CONCLUSION OF LAW

A disability rating of 10 percent, but no more than 10 percent, 
is warranted for service-connected tinea pedis.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 7800-7806, 7813 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2009), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the Veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
While no longer required, in this case it was requested that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have been 
met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
In a January 2006 letter to the Veteran, he was informed about 
the information and evidence not of record that is necessary to 
substantiate his increased rating claim; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  In addition, a 
letter provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and effective 
dates, as outlined in Dingess-Hartman.     

It is also pertinent to note that the Veteran is represented by 
the Disabled American Veterans (DAV), and that organization is 
presumed to have knowledge of the applicable criteria for rating 
spine disorders and also understanding what is necessary to 
substantiate a claim for service connection.  Neither the Veteran 
nor his representative have pled prejudicial error with respect 
to the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate his claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports.  
There is no indication of any additional relevant evidence that 
has not been obtained.  With respect to the clinical 
examinations, the Board finds that the Veteran was provided 
thorough VA dermatology examinations.  These evaluations are 
adequate for rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2009). 

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth 
in VA's Schedule for Rating Disabilities.  Ratings are based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations should 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider the 
application of "staged" ratings for different periods from the 
filing of the claim forward, if the evidence suggests that such a 
rating would be appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Analysis

The Veteran is in receipt of a noncompensable disability 
evaluation for tinea pedis, a dermatological disability which, in 
the Veteran's case, is principally manifested on the bilateral 
lower extremities in the feet and toes.  The Veteran contends 
that the effects of this systemic disability have grown in 
severity, and that he should be entitled to compensation.  

There are two VA examinations of record which document the 
current severity of the service-connected tinea pedis.  The 
earliest of these, occurring in March 2006, noted a small area of 
induration of .2mm x .2mm on both sides of the proximal right 
foot.  There was an associated lesion along the dorsal aspect of 
the first metatarsal and on the anterior proximal right foot, 
measuring .8cm x 1cm with mild induration.  Hyperpigmentation was 
noted in an area less than 6 square inches, and the lesions were 
noted to have exfoliation without ulceration, crusting, tissue 
loss, or inflexibility.  At the time of this examination, the 
Veteran was not on any sort of medication to address his 
symptoms.  Tinea pedis, affecting the feet bilaterally, was the 
diagnosis.  

The Veteran testified at a videoconference hearing in August 2007 
that his feet were affected by tinea pedis, and that the rash 
associated with this disorder was problematic to him.  
Essentially, it was his contention that the redness or purplish 
color associated with the disorder took a long time to fade, and 
that the feet were quite painful when there was an inflammation.  

Following this in-person testimony, the Veteran was scheduled for 
another VA examination at the direction of the Board.  The 
associated report, dated in February 2010, noted that there were 
no scars on the foot; however, there was scaling on the soles of 
both feet, with a nontender erythematous rash over the dorsum of 
both feet (without vesicles).  The rash was present at 4cm x 3cm 
on the left dorsal foot, and at 5cm x 2.5cm on the right dorsal 
foot.  There was an additional 3mm of macerated skin over the 
bottom of the right foot, and 2mm of macerated skin on the bottom 
of the left foot.  There were no dermatological abnormalities 
associated with this condition on the face, and the total 
affected area of the tinea pedis was less than 1% of the body 
area.   The Veteran was prescribed triamcinolone cream, sitafel 
cream, and Neosporin to address symptoms.  No exposed areas were 
affected by the condition, and the Veteran did not have any 
tissue loss associated with the condition.  

Tinea pedis is rated under Diagnostic Code 7813, pertaining to 
dermatophytosis.  Under this regulation, the disorder is to be 
rated under the criteria applicable to disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 
7806) depending upon the predominant disability.  See 38 C.F.R. 
§ 4.118, DC 7813.  The Veteran does not have disfigurement in the 
head, face, or neck, and thus his disorder is to be evaluated 
either as dermatitis or as scarring.  Regarding scars, the Board 
notes that the Veteran was expressly found to not have any scars 
during his February 2010 examination.  Indeed, these most recent 
examination findings establish that the Veteran's condition is 
best approximated as a continual rash affecting both feet, with 
no underlying tissue damage or scarring.  As such, the Board 
concludes that a rating under the scar codes is not appropriate, 
and the Veteran will be rated under the criteria applicable for 
dermatitis.  See 38 C.F.R. § 4.118, DC 7813.    

In order to achieve a compensable rating under DC 7806, which 
addresses dermatitis, the Veteran would need to show that at 
least 5 percent, but no more than 20 percent, of the entire body 
or of exposed areas were affected by the condition; or, 
intermittent therapy, such as immunosuppressive drugs or 
corticosteroids, would need to have been required for a total 
duration of less than six weeks during the past 12-month period.  
See 38 C.F.R. § 4.118, DC 7806.  A 30 percent evaluation requires 
20 to 40 percent of the body or exposed areas to be affected; or, 
alternatively, usage of corticosteroid or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12 months.  Id.  

The Board notes that the Veteran has not shown that five percent 
of his body, or of exposed areas of his body, are affected by 
tinea pedis.  Regarding medication, the report of the February 
2010 VA examination noted that the Veteran had consulted a 
dermatologist six months prior to the examination, and that 
creams were prescribed at this time.  A six-week or greater 
course for medication usage was not indicated in the examination 
report, although the Veteran had listed usage of steroid creams 
at the time of his examination.  Continual or near-constant usage 
of steroid or other immunosteroid medication was not indicated.  
Given this, the Board concludes that the Veteran has had some 
sporadic need for steroid creams over the last year, and that he 
has less than 1 percent of his body and zero percent of exposed 
areas affected by his condition.  This disability picture 
warrants an assignment of a 10 percent rating under Code 7806.  
See 38 C.F.R. § 4.118, DC 7806.  The apparent lack of a need for 
medication for a continuous six-week period over the last year, 
and the minimal portion of the body affected by the condition 
show that a rating in excess of 10 percent is not warranted.  Id.  

The Veteran has contended that his feet can become so painful 
that he needs to miss work on occasion.  The Board is of the 
opinion that such a manifestation is fully contemplated by the 
rating schedule, which takes into consideration the size of 
painful rashes on portions of the body in assigning applicable 
ratings.  As such, the Veteran's disability picture is not so 
unique as to fall outside of what is reflected in the rating 
schedule, and there is no need to consider application of 
extraschedular ratings.   See Thun v. Peake, 22 Vet. App. 111 
(2008).

Regarding entitlement to a rating in excess of 10 percent for 
tinea pedis, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding issue.  
That doctrine, however, is not applicable in this case because 
the preponderance of the evidence is against this portion of the 
Veteran's claim for an increase in rating.  38 U.S.C.A. § 5107(b) 
(West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

A 10 percent disability evaluation for tinea pedis is granted, 
subject to the statutes and regulations applicable to the payment 
of monetary benefits.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


